Case: 15-13056     Date Filed: 11/29/2016   Page: 1 of 4


                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 15-13056
                             Non-Argument Calendar
                           ________________________

                  D.C. Docket No. 3:14-cr-00040-CAR-CHW-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

DAVID BENTON,

                                                               Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________

                               (November 29, 2016)

Before TJOFLAT, MARCUS, and WILSON, Circuit Judges.

PER CURIAM:

      David Benton pleaded guilty to conspiring to possess methamphetamine

with intent to distribute, and the district court sentenced him to 227 months’
              Case: 15-13056        Date Filed: 11/29/2016   Page: 2 of 4


imprisonment. He appeals his sentence. After careful consideration of the parties’

briefs and the record, we affirm.

                                            I

      Benton first argues that the district court erred in applying § 3B1.1(c) of the

United States Sentencing Guidelines to him. We review the district court’s §

3B1.1(c) determination for clear error. See United States v. Jiminez, 224 F.3d
1243, 1250–51 (11th Cir. 2000). Section 3B1.1(c) provides for a two-level

increase to a defendant’s offense level if the government proves by a

preponderance of the evidence that “the defendant was an organizer, leader,

manager, or supervisor in any criminal activity.” See U.S.S.G. § 3B1.1(c); United

States v. Martinez, 584 F.3d 1022, 1026–27 (11th Cir. 2009).

      The district court did not clearly err in applying § 3B1.1(c) to Benton; the

record supports a finding that Benton had a leadership role in the

methamphetamine conspiracy. In his plea agreement, Benton admitted that, while

he was serving a sentence for a state conviction, he “conspired with [his girlfriend]

to retrieve . . . methamphetamine from [a] hidden location and . . . told [his

girlfriend] to sell the methamphetamine on his behalf.” Benton also stipulated that

he told his girlfriend (1) where to find the hidden stash of methamphetamine, (2)

he would “write [her] and tell [her] what to do with” the methamphetamine, and

(3) that, “we’ll be rich, just sell [the methamphetamine] and put the money in the


                                            2
                 Case: 15-13056        Date Filed: 11/29/2016       Page: 3 of 4


bank.” One “permissible view[] of th[is] evidence” is that Benton recruited his

girlfriend into the conspiracy, planned the conspiracy, and exercised decision-

making authority over his girlfriend. See United States v. Rodriguez De Varon,

175 F.3d 930, 945 (11th Cir. 1999) (en banc) (internal quotation marks omitted).

Accordingly, the district court did not clearly err in finding that Benton served a

leadership role in the conspiracy, thus triggering § 3B1.1(c). See United States v.

Suarez, 313 F.3d 1287, 1294 (11th Cir. 2002) (affirming a § 3B1.1 adjustment

because the record “support[ed] the conclusion that [the defendant] had decision-

making authority and exercised control”).

                                                 II

       Benton also argues that the district court failed to comply with Rule 32 of

the Federal Rules of Criminal Procedure because the court did not resolve two

disputes related to his sentencing range. 1 See Fed. R. Crim. P. 32(i)(3)(B) (“At

sentencing, the [district] court . . . must—for any . . . controverted matter—rule on

the dispute.”). Benton complains that the court did not resolve his fact-based

objections to (1) the § 3B1.1(c) adjustment and (2) an assessment of three criminal

history points for a prior drug conviction. However, at Benton’s sentencing

hearing, the district court considered and ruled on both objections.
       1
           Benton appears to further assert that, to the extent the district court did resolve the
disputes, it erred because it did not attach its resolution of the disputes to the presentence
investigation report. However, Benton makes only a cursory reference to this argument in his
initial brief and therefore we consider the argument abandoned. See United States v. Jernigan,
341 F.3d 1273, 1283 n.8 (11th Cir. 2003).
                                                 3
     Case: 15-13056   Date Filed: 11/29/2016   Page: 4 of 4


AFFIRMED.




                              4